United States Court of Appeals
                                                              Fifth Circuit
                                                             F I L E D
                      In the                                 June 30, 2005
 United States Court of Appeals                         Charles R. Fulbruge III
            for the Fifth Circuit                               Clerk
                _______________

                  m 02-41459
                _______________




              ANZEL KEON JONES,

                                     Petitioner-Appellant,

                     VERSUS

                 DOUG DRETKE,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
      CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.


        _________________________

    Appeal from the United States District Court
         for the Eastern District of Texas
                 m 6:99-CV-660
      ______________________________
          ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before HIGGINBOTHAM, SMITH, and
  CLEMENT, Circuit Judges.

PER CURIAM:*

   This court affirmed the denial of Anzel
Jones’s petition for writ of habeas corpus.
Jones v. Cockrell, 74 Fed. Appx. 317 (5th Cir.
2003). The Supreme Court vacated and re-
manded for further consideration in light of
Roper v. Simmons, 125 S. Ct. 1183 (2005).
Jones v. Dretke, 125 S. Ct. 1588 (2005). We
requested and received supplemental letter
briefs addressing the impact of Simmons. We
take judicial notice that after those letters were
received, the Governor of Texas commuted
Jones’s sentence to life imprisonment.

   All the issues addressed in our prior opinion
are in regard only to the sentence of death.
Because Jones no longer faces a death sen-
tence, those issues are now moot. The appeal,
accordingly, is DISMISSED.




   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.

                                                      2